10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

Case 5:20-mc-80141-VKD Document1 Filed 08/13/20 Page 1 of 9

MITCHELL A. KARLAN (pre hac vice forthcoming)
mkarlan@gibsondunn.com
AVI WEITZMAN (pro hac vice forthcoming) more iM
aweitzman@gibsondunn.com By ee ee
GIBSON, DUNN & CRUTCHER LLP oe at PO ED
200 Park Avenue Go Se FN
New York, NY 10166-0193 re
Telephone:  212,351,4000
Facsimile: 212.351.4035

Co

 

CASSANDRA L. GAEDT-SHECKTER, SBN 280969
cgaedt@gibsondunn.com

WESLEY SZE, SBN 306715
wsze@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP

1881 Page Mill Road

Palo Alto, CA 94303-1211

Telephone: 650.849.5300

Facsimile: 650.849.5333

Attorneys for Movant John Doe

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 
  

IN RE RULE 45 SUBPOENAS ISSUED TO
GOOGLE LLC AND LINKEDIN
CORPORATION DATED JULY 23, 2020

NOTICE OF MOTION AND MOF
JOHN DOE MOVANT TO QUASH
SUBPOENAS TO GOOGLE LLC AND
LINKEDIN CORPORATION

 

 

 

 

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPGRATION
CASE NO.

  

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

‘Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 2 of 9

NOTICE OF MOTION AND MOTION

TO THE COURT, PLAINTIFF, THIRD PARTIES, AND ALL THEIR COUNSEL,
PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 45(d), movant John Doe!
hereby moves to quash the subpoenas issued to Google LLC (“Google”) and LinkedIn Corporation
(“LinkedIn”), dated July 23, 2020 (the “Subpoenas”), A copy of the Subpoenas is attached as Exhibit
C and Exhibit D to the Declaration of Avi Weitzman in Support of Doe’s Motion to Quash (“Weitzman
Decl.”), filed concurrently herewith.

The Subpoenas unquestionably violate Doe’s First Amendment rights to speak freely and
anonymously. Doe exercised those rights by sending pseudonymous e-mails to select customers of
Spider Labs, Ltd. (“Spider Labs”), a Japanese corporation that sells cybersecurity software that purports
to prevent digital advertising fraud (“Ad Fraud”), In those e-mails, Doe informed Spider Labs’s
customers of Doe’s opinions regarding the company’s false accreditation and inadequate technology,
and requested a quote for an article Doe was preparing to publish. In an effort to chill Doe’s exercise
of free speech rights, Plaintiff has now filed a lawsuit against Doe in the Southern District of New
York, captioned Spider Labs, Ltd. v. Doe, No. 20-5457 (S.D.N.Y. filed July 16, 2020). Through that
lawsuit, Plaintiff issued the Subpoenas, which ask Google and LinkedIn to disclose personal identifying
information regarding Doe, in an effort to discover Doe’s identity, This is precisely the harm that led
Doe to speak anonymously in the first instance. These Subpoenas directly undermine Doe’s First
Amendment right to speak freely and anonymously about matters of public concern. Accordingly, this
Court should quash thé Subpoenas.

This Motion is based upon this Notice of Motion and Motion to Quash, the accompanying
declaration of Avi Weitzman and the exhibits attached thereto, and other matters and argument that the
Court may consider. In particular, because Plaintiff's counsel did not provide a copy of all the
Subpoenas until August 11—three days before the purported subpoena return date of August 14—Doe
has not had a reasonable opportunity to prepare a full memorandum of points and authorities and

evidentiary submission to support the Motion. Doe submits this Motion to put Plaintiff and the

 

! John Doe has used a pseudonym, “Jeff Katzenberg,” in relevant communications. We refer to our
client as John Doe in this Motion to preserve the movant’s anonymity.

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO.

 
oO CO SF DH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

‘Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 3 of 9

subpoenaed third parties on notice of Doe’s objections to the Subpoenas, and without waiver of any of
Doe’s arguments and opportunity to submit a memorandum of points and authorities, evidence, and
other materials at an appropriate time and in accordance with a reasonable briefing schedule that this
Court may set.

* 3 *

Federal Rule of Civil Procedure 45 authorizes this Court to quash a subpoena if the subpoena
“requires disclosure of privileged or other protected matter” or “subjects a person to undue burden.”
Fed. R. Civ. P. 45(d)(3)(A).? Because the subpoenaed records are related to accounts that are owned
or used by Doe, Doe is the “person who possesses the right” and therefore has standing to file this
Motion to protect those rights. Kowalski v. Tesmer, 543 U.S. 125, 130 (2004); see also, e.g., Art of
Living Found. v, Does 1-10, No. 10-5022-LHK, 2011 WL 5444622, at *2 (N.D. Cal. Nov. 9, 201 1)
(anonymous speaker has right to move to quash subpoena that sought to unmask speaker’s identity),
Sines v. Kessler, No. 18-80080-JCS, 2018 WL 3730434, at *9 (N.D. Cal. Aug. 6, 2018) (holding that
arlonymous speaker has standing to move to quash subpoena seeking identifying information),

Plaintiff served these Subpoenas in connection with its underlying lawsuit against Doe, which
asserts claims for (i) defamation per se under New York law, (ii) tortious interference with prospective
economic advantage, (iii) tortious interference with a contractual relationship, and (iv) injunctive relief
based on the Doe’s exercise of the constitutional right to free speech. In that lawsuit, Plaintiff alleges
that Doe registered a domain, www.FightClickFraud.com, in February 2020 and that months later, in
mid-June 2020, Doe sent pseudonymous e-mails (using the name “Jeff Katzenberg”) to certain of
Plaintiff’s publicly advertised customers. (See Weitzman Decl., Ex, A fj 13-26.)

As the communications referenced by Plaintiff's complaint show, these e-mails introduced Doe
as the owner of a “new blog about preventing ad fraud” (i.e, www.FightClickFraud.com) who was

preparing an article about Spider Labs’s purported anti-Ad Fraud technology. (Weitzman Decl., Ex.

 

2 In this case, both subpoenaed third parties, Google and LinkedIn, reside in this judicial district,
which is where compliance may be required. See Fed. R. Civ. P. 45(c)(2)._ Accordingly, venue in
this judicial district for this Motion to Quash is proper. See Fed. R. Civ, P. 45(d)(3). Plaintiff’ s
purported designation of a place of compliance in Denver, Colorado——which is more than 100 miles
away from the third parties’ residence in California—violates the Federal Rules of Civil Procedure
and is an additional reason the Subpoenas are improper.

3

 

 

 

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO.

 
oOo SF SN DH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

 

Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 4 of 9

B.) In the e-mails, Doe stated that Doe “believe[s] [Spider Labs] might have committed fraud against
you” because Spider Labs falsely “tell[s] customers that they are . . . accredited” by the Media Rating
Council (“MRC”), and Doe further challenged the efficacy of Spider Labs’s supposed “artificial
intelligence based” anti-fraud technology. (/d.) Doe further stated that engineers tested Spider Labs’s
technology and “discovered there’s nothing behind their platform” and that “it couldn’t detect fraud.”
(id) Doe then asked the customer “whether or not” they knew that Spider Labs was not “actually MRC
accredited even though they claim they are,” and inquired whether the customer would provide a quote
for the anticipated article. (id)

Because Doe used a pseudonym to communicate with Spider Labs’s customers, Plaintiff is
pursuing expedited discovery through these Subpoenas and others to uncover Doe's true identity. The
Subpoenas direct the recipients to produce “all Identifying Information” regarding Doe, including
names, addresses, e-mail accounts, location information, and IP addresses and IP logs. (See Weitzman
Decl., Exs. C, D.P

After receiving a notice of subpoena from Google on July 31, 2020, Doe, through undersigned
counsel, communicated with Plaintiff's counsel on multiple occasions to request a copy of the other
subpoenas Plaintiff had served, so that Doe could have a reasonable opportunity to object to the
Subpoenas, but Plaintiff's counsel refused. (Weitzman Decl. {J 6-7.) Plaintiff's counsel ultimately
relented on August 11—a mere three days before the purported subpoena compliance date of August
14—and provided undersigned counsel with a copy of the subpoenas to Google, LinkedIn, and two
other service providers outside this District. Ud § 8.) Doe’s counsel promptly notified Google and
LinkedIn of Doe’s intent to object to the Subpoenas, and requested that they defer any production of
responsive materials until the Court resolves Doe’s objections. (/d. 11.) In light of the upcoming
August 14 subpoena response date, Doe files this Motion to lodge Dee’s objections to the Subpoenas,
to put the third parties and Plaintiff on notice of Doe’s objections, and to request that this Court issue

a ruling on a full evidentiary record regarding the lawfulness of the Subpoenas in light of Doe’s

 

3 Notwithstanding the Subpoenas’ definition of “Identifying Information,” Doe also objects to the
extent the Subpoenas call for the production of the contents of Doe’s electronic communications,
in violation of the Stored Communications Act. See 18 U.S.C. § 2702(a).

4
NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO

GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO.

 
em WwW bk

oOo o-oo NY HD Wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Grutcher LLP

 

 

 

Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 5 of 9

constitutional rights under the First Amendment to the United States Constitution and Article I, section
2 of the California Constitution. (Ud. q 12.) Given the impending August 14 return date, Doe intends
to supplement this Motion with additional materials, including a memorandum of points and authorities
and supplemental declarations and exhibits, in support thereof. Ud. ¥ 13.) |

As will be explained more fully in Doe’s forthcoming memorandum of points and authorities
and other supporting materials, the Subpoenas must be quashed because they violate Doe’s
constitutional right to engage in anonymous speech by gathering information to publish a blog,
www.FightClickFraud.com, on the issue of Ad Fraud. It is well established that the First Amendment
protects the right of an individual to engage in anonymous speech. See, e.g., Mcintyre v. Ohio Elecs.,
Comm'n, 514 U.S. 334, 341 (1995); Krinsky v. Doe 6, 159 Cal. App. 4th 1154, 1163 (2008). As both
the Supreme Court and Ninth Circuit have recognized, anonymity is entitled to the same constitutional
protections when involving speech on the Internet, including in private e-mails like the ones at issue in
this case. See Reno v, ACLU, 521 U.S. 844, 870 (1997) (“[O]Jur cases provide no basis for qualifying
the level of First Amendment scrutiny that should be applied to [speech on the Internet].”); Jn re
Anonymous Online Speakers, 661 F.3d 1168, 1173 (9th Cir. 2011) (“Although the Internet is the latest
platform for anonymous speech, online speech stands on the same footing as other speech.”).4

Because the Subpoenas implicate significant First Amendment considerations, this Court must
apply a balancing test to determine whether Plaintiff has met its burden to use this Court’s discovery
power to unmask Doe’s identity. See Inre Anonymous Online Speakers, 661 F.3d at 1174-76, Ata

minimum, this requires Plaintiff to submit “sufficient evidence to establish a prima facie case for each

 

4 Plaintiff's counsel has suggested in correspondence with undersigned counsel that the e-mails Doe
wrote are not entitled to constitutional protection under the commercial speech doctrine. That is
risible. While Doe’s e-mails concerned a corporation’s commercial offerings, it was not
“commercial speech.” “[E]conomic motive in itself is insufficient to characterize a publication as
commercial,” and the Ninth Circuit has acknowledged that even speech with “commercial
references to products and services was not commercial speech.” Dex Media W., Inc. v. City of
Seattle, 696 F.3d 952, 960-61 (9th Cir. 2012). As long as the speech is not solely made to propose
a commercial transaction, the speech is reviewed under the “test for fully protected expression” —
particularly where the speech is “inextricably intertwined” with non-commercial elements. Riley
v. Nat'l Fed’n of the Blind of N. Carolina, Inc., 487 U.S. 781, 796 (1988); see also Va. State Ba. of
Pharm. vy. Va. Citizens Cons. Council, Inc., 425 U.S. 748, 762 (1976) (standard for determining
commercial speech is whether speech “does no more than propose a commercial transaction, is so
removed from any exposition of ideas, and from truth, science, morality, and arts in general, ...
that it lacks all protection” (internal quotation marks and citation omitted)).

 

 

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO,

 
A SS Ww bf

“ON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

 

Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 6 of 9

essential element” of its claim that would “survive a hypothetical motion for summary judgment.” Jd.
at 1176 (citing Doe v. Cahill, 884 A.2d 451 (Del. 2005)); see also Highfields Capital Mgmt., LP v.
Doe, 385 F. Supp. 2d 969, 974-76 (N.D. Cal. 2005) (it is “not enough for a plaintiff simply to plead
and pray”; plaintiff must “adduce competent evidence” to “support a finding of each fact that is
essential to a given cause of action”). Plaintiff has not-—and cannot—meet its burden.

As Doe will explain in greater detail in its forthcoming memorandum of points and authorities,
Plaintiff's lawsuit does not plead any viable claims, supported by a sufficient evidentiary basis, that
can survive Doe’s affirmative defenses, including based on the exercise of the First Amendment right
to speak anonymously.

Plaintiff has utterly failed to bring a viable claim for “Defamation Per Se” for multiple reasons. |
As an initial matter, Plaintiff has not satisfied its burden to plead facts that would establish the falsity
of the alleged statements.’ See Tannerite Sports, LLC v. NBCUniversal News Grp., 864 F.3d 236, 244
& n.6 (2d Cir. 2017) (because falsity has to be plausibly pleaded, conclusory allegations of falsity are
insufficient). But even setting aside fatal pleading defects, the defamation claim fundamentally fails
because the underlying e-mail speech at issue consists only of nonactionable opinions regarding what
Doe “believe[d]” about the subjective quality of Plaintiff's commercial offerings and services, and thus
are not and cannot be defamatory. See Romeo & Juliette Laser Hair Removal, Inc. v. Assara I LLC,
No, 08-442, 2016 WL 815205, at *8 (S.D.N.Y. Feb. 29, 2016) (finding that pseudonymous Internet
postings describing service as “slow” and noting that “plaintiff's employees were rude” are “largely
matters of opinion” and not “actionable as false statements of fact”); Grayson v. Ressler & Ressler,
271 F. Supp. 3d 501, 516-17 (S.D.N. Y. 2017) (statement that the plaintiff-attorney was “unresponsive”
to her clients was nonactionable opinion because the word has “no objectively discernible meaning”),
Gross v. N.Y. Times Co., 82 N.Y.2d 146, 155 (1993) (“[A]ssertions that a person is guilty of .. . ‘frand’”

may be “nonactionable”).

 

> Given that the complaint cannot even survive the pleading standard under Bell Atlantic Corp. v.
Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), it is inconceivable that
Plaintiff can make the heightened evidentiary showing that is required under Ninth Circuit
precedent. See Anonymous Users Online, 661 F.3d at 1176.

6

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

‘Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 7 of 9

Furthermore, to the extent Doe’s e-mails contained statements of fact at all, the record will
establish that those statements are substantially true and were expressed by Doe only after Doe had
conducted a reasonable inquiry and formed a good faith belief as to their truthfulness. See Dillon v.
City of New York, 261 A.D.2d 34, 38 (N.Y. Sup. Ct. 1999) (plaintiff must show “fault as judged by, at
a minimum, a negligence standard” to succeed on defamation claim), Indeed, the evidence will show
that a central focus of Doe’s e-mails was to expose misrepresentations that Plaintiff published in a press
release regarding, among other things, its MRC industry accreditation—-misrepresentations that Spider
Labs was forced to acknowledge publicly mere days later as a result of Doe’s e-mails—and to gather
information for use in a blog article that Doe was preparing to publish.

Moreover, because Doe’s speech involved matters of public concern about Plaintiff, a limited
public figure in the Ad Fraud detection industry, Plaintiff must meet the heightened burden of showing
that Doe acted with “actual malice,” New York Times Co. v. Sullivan, 376 U.S. 254, 280 (1964), and in
a “grossly irresponsible manner without due consideration for the standards of information gathering
and dissemination ordinarily followed by responsible parties,” Chapadeau v. Utica Observer-Dispatch,
38 N.Y.2d 196, 199 (1975). In particular, Doe’s e-mails address the issue of truth in advertising and
cast light on the integrity of marketing and certification practices in the Ad Fraud industry, all of which
unquestionably raise important matters of public concern. Additionally, as a business that holds itself
out to be a “leading provider of anti-Ad Fraud services” with a “reputation as the provider of cutting-
edge anti-Ad Fraud services” (Weitzman Decl., Ex. A {| 10, 37, 45), Plaintiff has injected itself into
the public discourse as a limited public figure in this industry, which subjects Plaintiff's defamation
claim to the constitutional actual malice standard. See Romeo & Juliette, 2016 WL 815205, at *9
(treating business as a limited-purpose public figure for purposes of defamation with respect to reviews
of its services). Plaintiff's complaint, however, has not even attempted to plausibly allege that Doe
acted with “actual malice.” Biro v. Conde Nast, 963 F. Supp. 2d 255, 283 (S.D.N.Y. 2013) (dismissing
defamation claim because “allegation of actual malice lacks plausibility”). Plaintiff therefore cannot
satisfy its burden of adducing sufficient evidence to establish that Doe acted with “actual malice” or in

a “grossly irresponsible manner.”

7
NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO,

 
wm & Ww WN.

“1 N

10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 8 of 9

As to Plaintiff's claims for tortious interference and injunctive relief, those claims are premised
on a finding of defamatory speech and necessarily fail because, among other reasons, the alleged
interference was based solely on Doe’s privileged First Amendment speech. See Hotel St. George
Assocs. vy. Morgenstern, 819 F. Supp. 310, 320 (S.D.N.Y. 1993) (statements privileged under the First
Amendment “cannot form the basis of a claim for tortious interference with business interests”);
MiMedx Grp., Inc. v. Sparrow Fund Memt. LP, No. 17-7568, 2018 WL 847014, at *9 (S.D.N.Y. Jan.
12, 2018) (“First Amendment bar[s] claims for . . . tortious interference based on defendants’ non-
defamatory speech.” (citation omitted)). Furthermore, Plaintiffs complaint has not identified any
existing or prospective business or contractual relationship that was harmed by Doe’s speech. See
DiFotco v. MSNBC Cable L.L. C., 622 F.3d 104, 115 (2d Cir, 2010) (dismissing tortious interference
claim where complaint failed “to describe any third party with whom [plaintiff] had prospective
business relations to be interfered with”).

# * %

Because Doe’s speech is fully protected by the First Amendment and because Plaintiff cannot
establish that it has any viable claim, the Court should quash the Subpoenas. Additionally, pursuant to
California Code of Civil Procedure 1987.2(c) and Federal Rule of Civil Procedure 45(d)(1), the Court
should award reasonable attorney’s fees and costs that Doe incurred in bringing this Motion to Quash.
See United States ex rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 973 (9th Cir,
1999) (the provisions of California’s anti-SLAPP statute, including its fee shifting provisions, are
applicable in federal diversity cases). To ensure the Court has a full opportunity to review the relevant
legal arguments and supporting evidence, counsel for Doe respectfully requests leave to file, within a
reasonable time, a memorandum of points and authorities (including additional materials and evidence)
in support of this Motion to Quash, and for the Court to set an appropriate briefing schedule.

Hf

tif

ff

it

Ht

8
NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO
GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO,

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

 

 

Case 5:20-mc-80141-VKD Document 1 Filed 08/13/20 Page 9 of 9

Dated: August 13, 2020

Respectfully submitted,

GIBSON, i /t fom LLP
By: i wi
Wesley Sze

MITCHELL A. KARLAN (pro hac vice forthcoming)
mkarlan@gibsondunn.com

AVI WEITZMAN (pro hac vice forthcoming)
aweitzman@gibsondunn.com

GIBSON, DONN & CRUTCHER LLP

 

- 200 Park Avenue

New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212,351,4035

CASSANDRA L. GAEDT-SHECKTER, SBN 280969
cgaedt@gibsondunn.com

WESLEY SZE, SBN 306715
wsze@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP

1881 Page Mill Road

Palo Alto, CA 94303-1211

Telephone: 650.849.5300

Facsimile: 650.849.5333

Attorneys for Movant John Doe_

9

NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS TO

GOOGLE LLC AND LINKEDIN CORPORATION
CASE NO, ;

 
